Per Curiam:

The action was one in equity to cancel the $525 note, the renewal note and the securities given in connection with them. It was so commenced, so tried and so determined. The jury was called merely for the purpose of advising the court, as the practice in such cases allows. The question submitted went to the heart of the controversy. The jury were properly instructed, and the answer returned by the jury and adopted by the court is sustained by the law and by the evidence. The defendant had! a trial before the court, as a court, was not entitled to another trial after the special verdict came in, and the case of Vickers v. Buck, 65 Kan. 97, 68 Pac. 1081, has no application whatever.
The judgment is affirmed.